DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
          2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered. 
Allowable Subject Matter

3.	Claims 1-18 are allowed.

Examiner’s statement of reason of allowance

 4.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for using watermark to identify media. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, an apparatus, and a medium for using watermark to identify media, in the manner and combinations recited in independent claims 1, 7, and 13, and having the uniquely distinct features of:
                      “request media identification information for media from the media presentation application, the media identification information associated with media to be presented by the media presentation device; 
                       determine a second watermark corresponding to the media identification information from the lookup table;”.
s 2-6, 8-12, and 14-18 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior arts, Houston (U.S. 2008/0103978 A1) disclose digital rights management for audience measurement; Mears et al. (U.S. 2005/0144632 A1) disclose a method to collect audience information associated with a media presentation; Ramaswamy et al. (U.S. 2007/0040934 A1) disclose data insertion methods for use with compressed audio/video data; and Wang et al. (U.S. 2002/0126869 A1) disclose multi-stage watermarking process.  The cited prior art does not teach or suggest, alone or in combination,
                     “request media identification information for media from the media presentation application, the media identification information associated with media to be presented by the media presentation device; 
                       determine a second watermark corresponding to the media identification information from the lookup table;”, in combination with the other claimed limitations.

Conclusion

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peiliang Pan/
Examiner, Art Unit 2492




/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492